DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are moot in view of the new (grounds) and/or interpretation of the reference as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0352490 A1-hereinafter Hu.)
Regarding claim 1, Hu discloses a method comprising: 
obtaining, by an enterprise authentication device, via a first access network, a request to authenticate a user device onto an enterprise network that is a private data network (at least figure 3, steps 3-1 & 3-2, [0081]-[0083], a handover request is obtained at E-UTRAN (first access network), the handover request is to handover a UE to a WLAN network (enterprise network.) The WLAN network is inherently a private network because it links computers at a single location. The E-UTRAN AP, WLAN AP, MME & AAA are collectively interpreted as being equivalent to the recited ‘enterprise authentication device’); 
authenticating the user device to connect the user device with the enterprise network via the first access network by having the enterprise authentication device perform a secondary authentication (at least figure 3, step 3-4, [0085]-[0086],i.e.: the MME authenticates the UE to connect the UE to the WLAN by authenticating the information in the handover request (secondary authentication)); 
generating, by the enterprise authentication device, an enterprise key that enables the user device to access the enterprise network using a second access network that is different from the first access network (at least figure 3, steps 3-5 – 3-10, KSIASME is generated to enable UE to access WLAN using a non-3GPP access network (second access network) which is different from that used in the E-UTRAN); and 
providing, to the user device, the enterprise key for accessing the enterprise network via the second access network (at least steps 3-10 - 3-12, [0091]-[0093] KSIASME is sent to UE to allow the UE to access the WLAN via a non-3GPP access network.)
Hu does not explicitly disclose the user device is connected to the first access network by performing a primary authentication and the second access network requires a separate primary authentication.
However, it is obvious if not inherent that primary authentication is performed between a first or second access network and a user device before a connection is established in order to enable organizations to keep their network secure by permitting only authenticated users to gain access to their protected resources.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly include the step of performing  primary authentication before a UE is connected to an access network into the method of Hu to ensure security of the network.

Regarding claim 2, Hu discloses the method of claim 1. Hu further discloses: 
associating, by the enterprise authentication device, an identifier of the second access network with the enterprise key (at least [0083][0085]-[0086], i.e.: MSK & EMSK are associated with identity of WLAN AP via KASME); and 
providing, by the enterprise authentication device to the user device, via the first access network, a notification indicating that the user device is authenticated to access the enterprise network, wherein the notification includes the identifier of the second access network (at least [0091]-[0092], i.e.: response to the HO is provided, indicating to the UE that it is authenticated to access the EPC, the response includes KSIASME which indicates identity of WLAN AP.) 

Regarding claim 3, Hu discloses the method of claim 1. Hu further discloses:
determining, by the enterprise authentication device, that the user device is attempting access to the enterprise network via the second access network ([0063][0082]-[0083], when a request to handover is received, VNFs determine that the UE is attempting to access the EPC via the WLAN); 
verifying, by the enterprise authentication device, that the user device is authenticated to access the enterprise network ([0083]-[0085], the UE is authenticated to access the EPC based on i.e.: identity parameter of UE); and 
providing, by the enterprise authentication device to an access point of the second access network, the enterprise key based on verifying that the user device is authenticated to access the enterprise network via the first access network (at least [0088], MSK & EMSK are provided to WLAN AP.)

Regarding claim 4, Hu discloses the method of claim 3. wherein verifying that the user device is authenticated to access the enterprise network further includes: 
verifying, by the enterprise authentication device, that the user device has an authenticated session with the enterprise network via the first access network based on a session identifier of the authenticated session and an identifier of the second access network, obtained from the user device (at least [0087]-[0094], VNFs inherently verifies the PMK & TSK based on the MSK and the NAILAN.)

Regarding claim 5, Hu discloses the method of claim 1.  Hu also discloses obtaining the request to authenticate the user device onto the enterprise network is based on determining that an authentication with the enterprise network is enabled using at least one of a subscription profile of a user associated with the user device and a location of the user device (at least [0083][0096], MAC address (location of user device) and subscriber profile.) 

Regarding claim 6, Hu discloses the method of claim 1. Hu also discloses wherein the first access network is a cellular access network and the second access network is a wireless local access network (at least figure 3; [0081]-[0082] E-UTARAN corresponds to first access network, and WLAN corresponds to second access network.)  

Regarding claim 7, Hu discloses the method of claim 1. Hu also discloses wherein authenticating the user device includes one of: 
performing an extensible authentication protocol (EAP) authentication, wherein the enterprise key is an EAP Master Session key (at least [0063][0087], MSK); or 
performing authentication and key agreement (AKA) authentication, wherein the enterprise key is a Key Access Security Management Entity key (at least [0063][0085], KASME.) 

Claim 8 is rejected for the same rationale as claim 1 above.  In addition, it is obvious that the disclosure of Hu can also be applied in subsequent sessions. 
Regarding claim 9, Hu discloses the method of claim 8. Hu also discloses  skipping, by the network device, further authentication of the user device for establishing a connection to the enterprise network via the first access network based on obtaining the enterprise key (at least figure 4, [0063][0065], no authentication between the user device and the target network has to be done again.)
Regarding claim 10, Hu discloses the method of claim 8. Hu further discloses providing, by the network device to the user device, an indicator indicating that fast roaming into the enterprise network via the first access network is available (at least [0075]-[0080][0101], an indication that WLAN AP/E-UTRAN AP is available for access in a single-connect mode without roaming.)
Regarding claim 11, Hu discloses the method of claim 8. Hu further discloses selecting, by the network device, the enterprise authentication device from among a plurality of enterprise authentication devices based on a location of the user device (at least [0101], the selection is inherent, because WLAN AP/E-UTRAN AP is shown as available for access, which indicates the signal to the WLAN AP/E-UTRAN AP is strong from where the UE is located); and 
obtaining, by the network device from the enterprise authentication device, the enterprise key, to establish the another session with the enterprise network via the first access network instead of the established session via the second access network (at least [0108]-[0112][0114], and appendix, handover key is obtained to establish another session via WLAN AP/E-UTRAN AP.)
Regarding claim 12, Hu discloses the method of claim 8. Hu also discloses wherein the first access network is a wireless local access network operated by an enterprise entity and wherein the second access network is a cellular network operated by a service provider (at least figure 4, WLAN and E-UTRAN AP.)  
Regarding claim 13, Hu discloses the method of claim 8. Hu also discloses the second access network is a cellular access network is a 4th or 5th generation cellular access network and the first access network is a private radio access network (at least [0063][0068], 5G & WLAN.)
Regarding claim 14, Hu discloses the method of claim 8. Hu also discloses  authenticating, by the network device, the user device based on the enterprise key, wherein the request is an extensible authentication protocol (EAP) identity response and the enterprise key is an EAP Master Session key (at least figure 4,[0063][0102]-[0113] & appendix, MSK); 
skipping, by the network device, a remaining portion of an EAP authentication message exchange (at least figure 4, steps 4-2:4-8, further authentication of UE to WLAN skipped); and 
performing, by the network device, a four-way handshake with the user device (at least figure 4, steps 4-9;4-13, handover key is generated.)

Claim 15 is rejected for the same rationale as claim 1.
Claim 16 is rejected for the same rationale as claim 2.
Claim 17 is rejected for the same rationale as claim 3.
Claim 18 is rejected for the same rationale as claim 4.
Claim 19 is rejected for the same rationale as claim 6.
Claim 20 is rejected for the same rationale as claim 7.

Regarding claim 21, Hu discloses the method of claim 1. Hu also discloses connecting the user device with the enterprise network via the first access network based on the user device being authenticated by the enterprise authentication device (at least figure 3, [0084]-[0095], UE is authenticated & connected to the EPC.)

Regarding claim 23, Hu discloses the method of claim 8. Hu also discloses the enterprise key is generated during an authentication process with the enterprise authentication device for the established session of the user device with the enterprise network via the second access network (at least figures 3-4, handover key is generated for handover from E-TRAN to WLAN or from WLAN to E-TRAN.)

	Regarding claim 24, Hu discloses the method of claim 1. Hu also discloses the enterprise key is a master session key generated by performing an extensible authentication protocol (EAP) to authenticate the user device to access the enterprise network via the first access network (at least [0085], KSIASME) and wherein at least a portion of an EAP authentication is skipped for authenticating the user device to access the enterprise network via the second access network (at least [0063][0065], no authentication between the user device and the target network has to be done again, which means that a portion of the EAP authentication is skipped.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438